Citation Nr: 1130603	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  00-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to a rating in excess of 10 percent for neurological impairment in the right lower extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran initially sought a rating in excess of 10 percent for the intervertebral disc syndrome (IVDS).  The Veteran's disability rating was increased to 40 percent, effective from November 1999, in a January 2005 rating decision.  

When the case was before the Board in October 2009, it was remanded to the Appeals Management Center (AMC) for additional evidentiary development.  In March 2011, the AMC continued the 40 percent rating for the intervertebral disc syndrome but awarded a separate 10 percent rating for mild L-3 incomplete nerve paralysis of the right leg, effective from April 19, 2010.  In May 2011, the Board denied a rating in excess of 40 percent for intervertebral disc syndrome (IVDS), assigned an effective date of November 19, 1999 for the 10 percent disability rating for neurological impairment of the right lower extremity, and remanded the issue of entitlement to a rating in excess of 10 percent for neurological impairment of the right leg.  The action required in the remand has been accomplished and the case is returned to the Board.

A motion to advance this case on the docket due to the Veteran's serious illness was granted by the Board in March 2007.  See 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

Throughout the appeal period, the Veteran's right-lower extremity neuropathy associated with L3 has more nearly approximated mild incomplete paralysis of the anterior crural (femoral) nerve than moderate incomplete paralysis of the nerve.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for neurological impairment in right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to an increased rating for service-connected neurological impairment of the right lower extremity.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This claim originated in the claim for increased rating for intervertebral disc syndrome (IVDS), decided by the Board in May 2011.  As noted in the May 2011 Board decision, the record reflects that this claim was filed prior to the enactment of the VCAA.  Regardless, the Veteran was provided notice with letters sent in August 2004, July 2005 and April 2007, well after the April 2000 rating decision on appeal.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in March 2011.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.

The Veteran also has been afforded VA medical examinations in response to the claim herein decided.  His most recent VA examination was in April 2010 with a subsequent addendum.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.

In sum, any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

General Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's claim for an increased rating for IVDS was received on November 19, 1999.  A separate 10 percent rating for mild incomplete paralysis of the right leg was granted in a March 2011 rating decision.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Board must consider whether "staged ratings" are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The claim for increased rating for neurological impairment arose from the claim for increased rating for service-connected IVDS addressed in the May 2011 Board decision.  It is relevant to note that, during the pendency of the claim, the criteria for evaluating disabilities of the spine were revised.  They provide that neurological manifestations could be rated separately under certain circumstances.  Under former criteria, Note 2 provides, evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293 (2003).  Under the criteria effective from September 26, 2003, lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DCs 5235 through 5242 (2010).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2010).

There are several notes set out after the diagnostic criteria.  These include that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Under Diagnostic Code 8526, relating to anterior crural (femoral) nerve, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis of the anterior crural nerve, and a 30 percent rating is warranted for severe incomplete paralysis of the anterior crural nerve.  A 40 percent rating is warranted for complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

Service treatment records (STRs) show the Veteran's back was injured in a motor vehicle accident in 1984.  Service connection for chronic low back pain without radiculopathy was granted in 1986.  

In response to his claim for increased rating for IVDS filed in November 1999, the Veteran was afforded a VA-contracted examination in April 2000 during which the Veteran reported increased low back pain, weakness, lack of endurance and stiffness.  The pain occurred monthly and lasted two days per week.  It radiated down into both legs.  He was working for the U.S. Postal Service.  Examination showed range of motion including painful flexion at 50 degrees, painful extension at 15 degrees, normal rotation and lateral bending, and within normal limits neurological, sensory and deep tendon reflexes.  MRI showed no evidence of disc herniation or stenosis.  The diagnosis was lumbosacral strain.  

Private records submitted by the Veteran indicate that he was required to produce medical information that he was fit for duty when he was hired at the post office in 1994.  An occupational health examination following the Veteran's refusal to perform a certain aspect of his job, lifting flats, in November 1999, concluded that the restriction that the Veteran not perform such heavy lifting was reasonable at present considering his back problem.  In a statement dated in February 2003, the Veteran's manager reported that he was a good employee who nonetheless had physical restrictions requiring others to perform extra duties.  

VA treatment records dated through September 2004 show that due to repeated complaints of pain, he underwent discography in March 2004.  This showed findings of disc bulging, thickening and desiccation at L3-4 consistent with the March 2003 MRI.  He underwent lumbar epidural steroid injection in December 2004.  In September 2004 a neurology resident and attending physician noted that he would be a good candidate for fusion in a year and a half when the procedure became more widely available.  

The Veteran was afforded VA spine and peripheral nerve examinations in December 2004.  On peripheral nerves examination, he reported a few episodes per year of pinching pain starting in his buttocks and radiating to either knee.  He reported he was demoted in his job because he could not perform all activities required.  He switched from a letter carrier to a clerk.  He noted that he developed incontinence a few years ago.  Currently there was constant low back pain with radiation through the buttock, leg and knee.  He reported five to six episodes per year where he had to hold on to walls when he walks.  He has thrown his back out 10 times that year, each time lasting 48 hours.  He cannot jog or sit for more than 20 minutes.  He can walk short distances on good days.  Current medications included a lidocaine patch, Neurontin 300 mg p.o. q.h.s., and namumetone.  

Motor examination was 5/5 with normal tone and bulk and no atrophy.  His sensory examination was intact and deep reflexes were 2+ and symmetric in the lower extremities.  Range of motion included flexion to 70 degrees, extension less than 10 degrees and 30 degrees of bilateral lateral rotation.  The impression was L3-4 disc desiccation and intermittent L3-4 radiculopathy confirmed on a prior EMG.  The corresponding spine examination showed that the Veteran reported that he, "has never had any problems with radiculopathy in that he has no referral of the pain to his legs that has interfered with his ambulation."  Range of motion included flexion to 70 out of 90 degrees, extension and lateral flexion each to 15 out of 30 degrees.  Straight leg raise was 70/90 and ankle jerk reflexes were normal.  The diagnosis included low back injury causing severe unrelenting lumbosacral pain, with MRI showing broad-based bulge of L3-4 with ligamentous thickening, continuing.  It was noted that the continuing unrelenting pain caused him to lose his job and be relegated to custodian, a non-required duty for injured backs.  The examiner noted that the back pain and fatigability caused an inability to perform duties at his job and those required in normal life.  It was noted that he may be a candidate for fusion and disc replacement as noted in a recent neurological evaluation.  

Private treatment records indicate that the Veteran underwent discectomy and fusion at L3-4 in April 2005.  

The Veteran was afforded a VA examination in March 2006.  The Veteran's history was detailed, indicating his accident as well as his post-service work history.  He reported that he worked for the navy as a civilian at multiple bases, then as at a restaurant for five years, and then started working for the post office.  He reported he was demoted from a carrier to a maintenance clerk due to his back difficulties.  He reported that he had surgery in April 2005 at a non-VA hospital.  In September 2005, liposarcomas were discovered in the groin/abdomen area and these were treated in December 2005.  He felt that his back was better than it had been prior to surgery.  He reported that he takes two Percocets in the morning to get around.  He did not use a cane but used a wrap around the back.  He was walking a couple of miles per day after the back operation until the discovery of the liposarcomas.  He was able to do light duty and could perform his job tasks mostly seated at a desk.  

On examination, he had a slow steady symmetric gait and used no support.  The low back had new but well-healed scars where the incisions were.  Lumbar lordosis was flat.  He could flex to 70 degrees and extend 30 degrees with pain.  He could tilt 20 out of 30 degrees.  The muscles were slightly spastic but nontender.  There was no incoordination, but by the third repeat, forward flexion was reduced to 30 degrees.  Lumbar lordosis barely reached neutral.  Thus, the examiner concluded that during increased periods of discomfort, the range of motion would be reduced an additional 10 degrees in all directions.  Straight leg raise was barely positive at 40 degrees with hamstring spasm.  Deep tendon reflexes were 2+ at the knees and 1+ at the ankles.  Plantar reflexes were down going and abdominal reflexes were present despite the abdominal incision.  Sensory and motor were intact.  Lasegue's test was positive bilaterally.  The assessment was degenerative disc disease status post discectomy and fusion anteriorly at L3-4.  The examiner felt the examination was limited due to the newer liposarcoma operations on the abdomen and the Veteran should be reexamined in about a year.  

The Veteran underwent an additional VA examination in April 2010.  It was noted that the Veteran had recently undergone extensive treatment including surgery and chemotherapy for the aforementioned liposarcomas and that he underwent colon resection in February 2010.  The Veteran reported flare-ups of back pain every 5 to 6 months, lasting 3 to 7 days, insidious particularly during the winter.  The pain was alleviated with rest, medication and heat.  The Veteran reported he would have moved to a warmer climate if it were not for his daughter's educational situation.  He used a cane during flare-ups.  The spine appeared normal and symmetrical.  There was lumbar flattening but no thoracolumbar spine ankylosis.  The muscles showed no spasm, guarding, atrophy, tenderness or weakness but there was pain with motion.  

Detailed motor examination of the spine was conducted.  The following were reported with the number corresponding to 0-total paralysis, 1-palpable or visible contraction, 2-active movement gravity eliminated, 3, active movement against gravity, 4-active movement against some resistance, 5-active movement against full resistance:  

Hip flexion (L1, L2, L3) Femoral N. (Iliopsoas muscle):  Left 5/5, Right 5/5

Hip extension (L5, S1, S2) Inferior Gluteal N. (Gluteus maximus muscle):  Left 5/5, Right 5/5

Knee flexion (L4, L5, S1, S2) Sciatic N. (Hamstrings):  Left 5/5, Right 5/5

Knee extension (L2, L3, L4) Femoral N. (Quadriceps muscle):  Left 5/5, Right 4/5

Ankle dorsiflexion (L4, L5, S1) Deep Peroneal N. (Tibialis anterior muscle):  Left 5/5, Right 5/5

Ankle plantar flexion (S1, S2) Tibial N. (Gastrocnemius, soleus muscle):  Left 5/5, Right 5/5

Great toe extension (L4, L5, S1) Deep Peroneal N. (Extensor hallucis longus muscle):  Left 5/5, Right 5/5

The right L4 nerve was noted to be impaired.  Muscle tone was normal and there was no atrophy, however.  

Detailed sensory examination with these measurements (0-absent, 1-impaired, 2-normal, NT-not tested) showed the following for the lower extremities:

Vibration-left 2/2, right 2/2, 
Pain pinprick-left 2/2, right 2/2, 
Light touch-left 2/2, right 2/2, 
Position sense-left 2/2, right 2/2, 

Detailed reflex examination based on the criteria that 0=absent, 1+=hypoactive, 2+=normal, 3+=hyperactive without clonus and 4+=hyperactive with clonus, showed the following with respect to the lower extremities:

Abdominal (T8-12) 2+ left, 1+ right, knee jerk (L3-L4) 2+ bilateral, ankle jerk (S1) 2+ bilateral, plantar, Babinski, plantar flexion normal.  

Range of motion testing of the lumbar spine disclosed flexion to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees and lateral rotation to 30 degrees bilaterally.  There was objective evidence of pain with repetitive motion but no evidence of additional loss of range of motion with three repetitions.  Lasegue's sign was positive on the right.  

MRI showed no significant degenerative change of the lower lumbar spine without spinal cord signal abnormality.  There were multiple Tarlov cysts in the lumbar spine.  March 2008 MRI showed changes of surgery at L3-4 level.  

The examiner diagnosed lumbar spondylosis, lumbar strain, lumbar radiculopathy and sacral Tarlov cysts.  The examiner noted that the back caused significant occupational effects.  He noted that the Veteran had lost a few days over the past year due to the back and many days due to the tumor.  

The remaining VA and private treatment records dated through October 2009 are consistent with the findings reported in the aforementioned examination reports.  

In a March 2011 addendum, the VA physician reviewed the April 2010 report and added that the right L-4 nerve was affected and the diagnosis was lumbar spondylolisis.  Noting that there was a 4/5 muscle strength on the left at L-3, he opined that there was mild L-3 incomplete paralysis.  

On review of the evidence above, the Board initially notes documented neurological findings in the left lower extremity.  The Veteran has complained of radiating symptoms, and he has undergone surgery and various treatments for his disc problems which have been noted to cause right lower extremity radiculopathy.  However, the preponderance of the evidence is against a finding that there is more than mild incomplete paralysis.  

The Veteran has described radiating pain intermittently throughout this lengthy appeal period.  He reported in December 2004 that he had never had any problems with radiculopathy in that he had no referral of the pain to his legs that has interfered with his ambulation.  The 2004 and 2006 VA examinations and the detailed VA motor and sensory examination in 2010 overwhelmingly show normal or mild findings related to right lower extremity neurological impairment, with only one non-normal finding in December 2010, that being a 4/5 on right knee extension.  The Board finds the March 2011 addendum, based on a complete review of the neurological evidence, to be the most detailed and data-based assessment of what level of paralysis exists, and the location of that paralysis.  This addendum, clearly stating that the paralysis is mild, in uncontroverted by medical evidence.  There is no support for the Veteran's assertion that the paralysis is more than mild.  The documented medical findings and the opinion evidence are compelling evidence against the claim.  

There is simply no medical evidence indicating that his right lower extremity neurological impairment meets the criteria for an evaluation in excess of 10 percent, as explained above.  In reaching this conclusion, the Board has considered the Veteran's contentions.  However, the Veteran's contentions as to severity are outweighed by the wholly uncontroverted medical evidence of mild paralysis, including most notably the well-supported medical opinion in May 2011.  Accordingly, the Board finds that the preponderance of the evidence is against a finding of more than mild incomplete paralysis of the right lower extremity.  Therefore, a rating in excess of 10 percent for the right lower extremity is not warranted.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Extra-Schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the Veteran's neurological impairment in the right lower extremity are those specifically contemplated by the schedular criteria.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 10 percent for neurological impairment in the right lower extremity is denied.  




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


